46 F.3d 1128
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Melvin MEREDITH, Defendant--Appellant.
No. 94-6862.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 13, 1994.Decided Jan. 17, 1995.

Melvin Meredith, Appellant Pro Se.  Catherine Curtis Blake, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, MD, for Appellee.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Melvin Meredith appeals from a district court order dismissing his two 28 U.S.C. Sec. 2255 (1988) claims.  We affirm.


2
The district court incorrectly found however, that Meredith's sufficiency of the evidence claim was not of constitutional dimension.  See Jackson v. Virginia, 443 U.S. 307 (1979).  Nonetheless, we find the claim meritless since testimony from co-conspirators at Meredith's trial supported his conviction.*  The court properly found that Meredith's claim concerning admission of evidence in violation of Fed.R.Evid. 404(b) was waived.  See Stone v. Powell, 428 U.S. 465, 477 n. 10 (1976).


3
We also find that the court properly dismissed the claims under Rule 9(b) of the Rules Governing Sec. 2255 cases, which provides for the dismissal of successive motions.


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
AFFIRMED.



*
 This Court previously affirmed Meredith's conviction.  United States v. Meredith, 824 F.2d 1418 (4th Cir.), cert. denied, 484 U.S. 969 (1987)